EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 4		replace “the hexavalent” with “a hexavalent”
Claim 5, line 2		replace “the hexavalent” with “a hexavalent”
Claim 9, line 2		replace “50 wt. %” with “50 wt %”
Claim 9, line 3		replace “the hexavalent” with “a hexavalent”
Claim 10, line 5	insert “that of” between “greater than” and “an”
Claim 12, line 3	replace “the hexavalent” with “a hexavalent”
Claim 14, line 5	replace “the HLMI” with “a HLMI”
Claim 15, line 3	replace “the hexavalent” with “a hexavalent”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-15 and 20-31 are allowed.

The present claims are drawn to a method for reducing a chromium catalyst for olefin polymerization, the method comprising irradiating a reductant comprising a C–H bond and a supported chromium catalyst comprising chromium in a hexavalent oxidation state with a light beam at a wavelength in the UV-visible spectrum to reduce at least a portion of the supported chromium catalyst to form a reduced chromium catalyst.  Another embodiment of the invention is an olefin polymerization process comprising irradiating said reductant to form a reduced chromium catalyst and contacting the reduced chromium catalyst and an optional cocatalyst with an olefin monomer and optional olefin comonomer in a polymerization reactor system under polymerization reaction conditions to produce an olefin polymer.  See claims for full details.

Subject of claims is patentably distinct over the following references:  Benham et al. (US 8,114,353), DeBattisti et al. (US 7,407,591), Daly et al. (US 9,359,270), Cann et al. (2017/0274356), Zou et al. (US 2019/0308172), Cheng et al. (CN 107486197), Neygandhi et al. (US 2019/0184389), Nazarpoor (US 8,969,228), McDaniel et al. (US 4,248,735), Maruo et al. US 9,802,841), Chen et al. (CN 101264953), and Huang et al. (CN 108439533).  References relate to reduction of chromium catalysts; none of the references teaches the method of instant claims.

A further invention is an ethylene polymer having a ratio of Mw/Mn in a range from about 30 to about 110, a ratio of Mz/Mw in a range from about 4 to about 10, and a CY-a parameter in a range from about 0.2 to about 0.4. 
Another invention is an ethylene polymer having a ratio of Mw/Mn in a range from about 6 to about 15, a ratio of Mz/Mw in a range from about 30 to about 70, and a melt index in a range from about 0.5 to about 10 g/10 min. 

Subject of claims is patentably distinct over references cited in the PTO-892 accompanying the office action dated October 27, 2020.  


  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 5, 2021